Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors RingCentral, Inc.: We consent to the incorporation by reference in the registration statements (No.333‑191433, 333-202367) on FormS‑8 of RingCentral, Inc. and subsidiaries (RingCentral) of our report dated February29, 2016 with respect to the consolidated balance sheets of RingCentral as of December31, 2015 and 2014, and the related consolidated statements of operations, comprehensive loss, stockholders’ equity, and cash flows for each of the years in the three‑year period ended December31, 2015, and the effectiveness of internal controls over financial reporting as of December31, 2015, which report appears in the December 31, 2015 annual report on Form10‑K of RingCentral. /s/ KPMG LLP Santa Clara, California
